DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/17/2021 is acknowledged.
Claims 1, 3, 6, 7, 9, 11, 14, and 15 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 12/17/2021 are entered for prosecution. Claims 1-16 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 9 (pages 10-13) in a reply filed 12/17/2021 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references (Tseng) [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0322863 A1, hereinafter Wang) in view of Tseng et al. (US 2019/0349825 A1, hereinafter Tseng).

It is noted that the corresponding citation from Wang to the rejection of the claims is supported by Non-Provisional Application US 16/374,673 which has been filed on Apr. 3, 2019. Thus, Wang was effectively filed before the effective filing date of the claimed invention.


Regarding claim 1:
Wang teaches a method for handling cell selection in a wireless communication system (see, Wang: Abstract), the method comprising: 
detecting, by a user equipment (UE), a plurality of neighboring cells having a signal strength better than a serving cell (see, Wang: Fig. 6, Step 610 and Step 615. Para. [0090], “At step 610, the method 600 includes monitoring the signal strength of the serving cell and neighboring cells.” Para. [0091], “At step 615, the method 600 includes determining whether a new candidate cell is identified based on the monitoring. The UE may identify a neighboring cell as a candidate call when a signal measurement of the neighboring cell satisfies a certain threshold, …, or any suitable threshold.” Para. [0065], “When the received signal strength (e.g., the received signal power and/or the received signal quality) of a candidate cell remains better than the currently camped cell, …, the UE 215 selects to camp on the candidate cell.” As such, Wang teaches detecting one or more neighboring cells having a signal strength better than a serving cell (e.g., the currently camped cell).); 
acquiring, by the UE, a system information block (SIB) message from each of the detected plurality of neighboring cells (see, Wang: para. [0175], “At step 1320, the method 1300 includes receiving, by the wireless communication device, information (e.g., SIB 2 and/or SIB 3) associated with a plurality of intra-frequency neighboring cells.”). 
Wang does not explicitly teach wherein determining, by the UE, at least one neighboring cell having a 5th generation core (5GC) connectivity from the detected plurality of neighboring cells based on the acquired SIB messages; detecting, by the UE, whether the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing, and in response to a result of the detecting of whether the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing, prioritizing a selection of the at least one neighboring cell having the 5GC connectivity over other neighboring cells of the detected plurality of neighboring cells.
In the same field of endeavor, Tseng teaches wherein determining, by the UE, at least one neighboring cell having a 5th generation core (5GC) connectivity from the detected plurality of neighboring cells based on the acquired SIB messages (see, Tseng: Para. [0058] teaches wherein “a UE may determine whether a cell supports the connection to an EPC and/or a 5GC network, based on receiving a broadcasting message from the cell.” Figs. 6A, 6B, and para. [0077-0078] teach wherein the detected cells in the UE side are shown and the sequences of the cells corresponding to each carrier frequency is decided by the UE after measuring the signal strength (and/or quality, such as RSRP and/or RSRQ) of each cell.); 
detecting, by the UE, whether the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing (see, Tseng: Fig. 6A and para. [0079] teach wherein the UE detects the best cell #a1 in the detected cells 630 which supports a connection to the EPC network only while the next cell #a2 in the detected cells 630 supports a connection to the 5GC network), and 
in response to a result of the detecting of whether the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing (see, Tseng: Fig. 6A and para. [0079] teach wherein the UE detects the best cell #a1 in the detected cells 630 which supports a connection to the EPC network only while the next cell #a2 in the detected cells 630 supports a connection to the 5GC network), prioritizing a selection of the at least one neighboring cell having the 5GC connectivity over other neighboring cells of the detected plurality of neighboring cells (see, Tseng: para. [0080] teaches wherein “the UE, …, may reconfigure the priorities by assigning higher priorities to the cells that support the 5GC network connection and assigning lower priorities to the cells that do not support the 5GC network connection.” Also, see Claims 2 and 3 wherein a cell that supports a 5GC network connection as a default cell type and cells that do not support the 5GC network connection as non-suitable cells.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include the teachings of Tseng in order to assign a cell (re)selection priority level to a plurality of candidate cells based on a core network connection support of each of the plurality of candidate cells (see, Tseng: Abstract).

Regarding claim 2:
As discussed above, Wang in view of Tseng teaches all limitations in claim 1.
	Wang further teaches wherein the detecting, by the UE, of the plurality of neighboring cells having the signal strength better than the serving cell comprises: 
detecting, by the UE, a plurality of signal parameters of the plurality of neighboring cells, the plurality of signal parameters comprising at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ) or a radio condition (see, Wang: para. [0076], “the cell selection module 408 is configured to monitor and evaluate signal strengths (e.g., RSRPs and RSRQs) of inter-frequency candidate cells and/or inter-RAT candidate cells for cell reselections”); and 
detecting, by the UE, the plurality of neighboring cells having the signal strength better than the serving cell based on the detected plurality of signal parameters of the plurality of neighboring cells (see, Wang: para. [0076], “the cell selection module 408 is configured to … identify a subset of candidate cells having a stronger signal strength than cell A based on the one-shot measurements”).

Regarding claim 3: 
Wang in view of Tseng teaches all limitations in claim 1.
	Tseng further teaches wherein the detecting, by the UE, of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells comprises: 
obtaining, by the UE, information on the detected plurality of neighboring cells from the acquired SIB message (see, Tseng: Para. [0058] teaches wherein “a UE may determine whether a cell supports the connection to an EPC and/or a 5GC network, based on receiving a broadcasting message from the cell.”); 
comparing, by the UE, a priority for cell selection of the serving cell with a priority for cell selection of the detected plurality of neighboring cells having a signal strength based on the obtained information (see, Tseng: para. [0077] teaches wherein the UE performs rearranging the priorities of different candidate cells in a frequency carrier list received from a base station for a cell (re)selection procedure. Para. [0078] teaches wherein the sequence of cells corresponding to each carrier frequency in the column 620 of the Fig. 6A may be decided by the UE after measuring the signal strength (and/or quality, such as RSRP and/or RSRP) of each cell.); and 
detecting, by the UE, the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells based on the comparison (See, Tseng: Fig. 6A and para. [0079] teach wherein the UE keeps monitoring the frequencies during the UE’s inter-frequency cell (re)selection procedure and detects the best cell #a1 which supports the EPC network only and cells #a2 and #b1 which support a connection to the 5GC network.).

Regarding claim 4:
As discussed above, Wang in view of Tseng teaches all limitations in claim 1.
	Tseng further teaches wherein the prioritizing, by the UE, of the selection of the at least one neighboring cell having the 5GC connectivity over the detected plurality of neighboring cells comprises: 
determining, by the UE, a priority of each of the detected plurality of the neighboring cells (see, Tseng: para. [0076] teaches wherein “after receiving (e.g., from a serving cell) a frequency carrier priority list that indicates the frequency carrier corresponding priorities for each frequency carrier, the UE may perform an inter-frequency cell (re)selection procedure on the received frequency carrier priority list to find the best candidate cell on more than one frequency carrier.”); 
ranking, by the UE, the detected plurality of the neighboring cells based on the priority of each of the detected plurality of the neighboring cells, the signal strength of each of the detected plurality of the neighboring cells and the 5GC connectivity of each of the detected plurality of the neighboring cells (see, Tseng: Fig. 6A and para. [0076] teach wherein “The UE … may then rearrange the received list based on the core network connection support of the frequency carriers indicated in the list. That is, the UE may assign a higher priority level to a frequency carrier of the list that supports a 5GC network connection, and a lower priority level to a frequency carrier of the list that does not support a 5GC network connection.” Para. [0077] teaches wherein the UE performs rearranging the priorities of different candidate cells in a frequency carrier list received from a base station and para. [0078] teaches wherein the rearrangement is also performed based on the RSRP and/or RSRQ of each cell. Also, see Fig. 3, Action 320 and para. [0061].); and 
selecting, by the UE, a neighboring cell having a highest rank over the detected plurality of neighboring cells (see, Tseng: Fig. 6B and para. [0077] teach wherein the priorities of the candidate cells are rearranged by the UE based on the core network connection support of the candidate cells. Fig. 3, Section 330 and para. [0062] teach wherein the UE selects a serving cell that has the highest ranking in core network connection support among the candidate cells.).

Regarding claim 5:
As discussed above, Wang in view of Tseng teaches all limitations in claim 3.
	Tseng further teaches wherein the obtained information comprises a list of public land mobile networks (PLMNs) in the detected plurality of the neighboring cells that are connected to the 5GC (see, Tseng: para. [0058] teaches wherein an LTE/5GC cell may provide an RAN-Area Code in the system information (SI) and an LTE cell may also indicate the supporting CN type (e.g., EPC and/or 5GC) corresponding to each supporting PLMN (Public Land Mobile Network) in the broadcasting system information.) and the priority for a cell selection of the detected plurality of neighboring cells (see, Tseng: para. [0067] teaches wherein “a base station may transmit, to a UE, a first frequency priority list, which is provided for the UEs that support a 5GC network connection, and a second frequency priority list, which is provided for the UEs that support only an EPC network connection. In some of the present embodiments, the first and second frequency priority lists may indicate the candidate frequencies to the UE and the frequencies and priorities that are associated with the candidate frequencies for the UEs to search for candidate cells during a cell (re)selection procedure.”).

Regarding claim 6:
As discussed above, Wang in view of Tseng teaches all limitations in claim 4.
	Tseng further teaches wherein the ranking, by the UE, of the detected plurality of the neighboring cells comprises ranking, by the UE, the detected plurality of neighboring cells after detection that the determining of the at least one neighboring cell having 5GC connectivity from the detected plurality of the neighboring cells is completed (see, Tseng: Fig. 6A and para. [0076] teach wherein “The UE … may then rearrange the received list based on the core network connection support of the frequency carriers indicated in the list. That is, the UE may assign a higher priority level to a frequency carrier of the list that supports a 5GC network connection, and a lower priority level to a frequency carrier of the list that does not support a 5GC network connection.” Also, see Fig. 3, Action 320 and para. [0061] teach wherein the UE may prioritize the different candidate cells for cell (re)selection based on the core network connection support of the candidate cells. Accordingly, the ranking of the detected neighbor cells is performed after detection that the determining step of whether a neighbor cell supports connection to 5GC network is completed.).

Regarding claim 7:
As discussed above, Wang in view of Tseng teaches all limitations in claim 4.
	Tseng further teaches wherein the detecting, by the UE, of whether the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of the neighboring cells is ongoing comprises: starting, by the UE, a timer; and detecting, by the UE, whether the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of the neighboring cells is completed before expiry of the timer, and wherein the ranking, by the UE, of the detected plurality of the neighboring cells comprises one of in response to detection that the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of the (see, Tseng: para. [0092] teaches wherein a cell reselection procedure is triggered if a cell (re)selection condition is met during a predefined time interval, which implies a use of a timer by the UE. Therefore, the limitation of starting a timer by the UE is implied in the teachings of Tseng. Para. [0079-0081] teach wherein the UE may determine that a detected neighbor cell supports a connection to the 5GC network (e.g., cell #a2) and the UE ranks the neighbor cell accordingly to the frequency priority lists for different RATs (also, see para. [0066]). Para. [0081] teaches wherein “when the UE does not find any best cell that may also have a connection to the 5GC network (in one or more high priority carrier frequencies), the UE may assign a lower priority to the best cell(s) of the one or more high priority carrier frequencies compared to the priority of the operative carrier frequency of the UE’s currently camped cell in a cell (re)selection procedure.”).  

Regarding claim 8:
As discussed above, Wang in view of Tseng teaches all limitations in claim 4.
Tseng further teaches wherein the priority frequency is determined based on the 5GC connectivity of the detected plurality of neighboring cells and a signal strength of the detected plurality of neighboring cells (see, Tseng: Fig. 6B and para. [0077-0078] teach wherein the priorities of the candidate cells are rearranged by the UE based on the core network connection support of the candidate cells (i.e., 5GC having higher priority than EPC) and the particular frequency priority and also based on the RSRP and/or RSRQ of each cell.).

Regarding claim 9:
	Claim 9 is directed towards a user equipment (UE) for handling cell selection in a wireless communication system (see, Wang: Fig. 4, User Equipment 400), the UE comprising: a memory (see, Wang: Fig. 4, Memory 404); and at least one processor (see, Wang: Fig. 4, Processor 402), coupled with the memory, configured to perform the method of claim 1. Therefore, claim 9 is rejected under similar rationale to claim 1.

Regarding claim 10:
	Claim 10 is directed towards the UE of claim 9, wherein the processor is configured to perform the method of claim 2. Therefore, claim 10 is rejected under similar rationale to claim 2.

Regarding claim 11:


Regarding claim 12: 
Claim 12 is directed towards the UE of claim 9, wherein the processor is configured to perform the method of claim 4. Therefore, claim 12 is rejected under similar rationale to claim 4.
	
Regarding claim 13:
Claim 13 is directed towards the UE of claim 11, wherein the processor is configured to perform the method of claim 5. Therefore, claim 13 is rejected under similar rationale to claim 5.

Regarding claim 14:
Claim 14 is directed towards the UE of claim 12, wherein the processor is configured to perform the method of claim 6. Therefore, claim 14 is rejected under similar rationale to claim 6.

Regarding claim 15:
Claim 15 is directed towards the UE of claim 12, wherein the processor is configured to perform the method of claim 7. Therefore, claim 15 is rejected under similar rationale to claim 7.

Regarding claim 16:
Claim 16 is directed towards the UE of claim 15, wherein the processor is configured to perform the method of claim 8. Therefore, claim 16 is rejected under similar rationale to claim 8.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471